Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2019

                                      No. 04-19-00132-CV

                WE DELIVER, INC. and We Deliver, Inc. d/b/a Wok this Way,
                                     Appellants

                                                 v.

                                      Edwin CALDERON,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI16309
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
       Appellant’s brief was due on July 5, 2019. See TEX. R. APP. P. 38.6(a). Before the due
date, Appellant filed an agreed first motion for an extension of time to file the brief until August
9, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 9, 2019.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court